ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to After Final Amendment
This Office Action is responsive to the After Final Amendment filed on 08 June 2022, filed as part of the AFCP 2.0 Program. As directed by the amendment: Claim 15 has been amended, no claims have been cancelled, and no claims have been added. Claims 1-14 were previously withdrawn due to a Restriction Requirement. Thus, Claims 15-26 are presently under consideration in this application.
The amendments to the claims will NOT be entered by the Examiner. The proposed amendments filed in the After Final Amendment on 08 June 2022, filed as part of the AFCP 2.0 program substantially alter the scope of independent Claim 15. The amendments would require additional search and consideration outside of the time allotted for the AFCP 2.0 program, particularly in view of the additional cited prior art described below. Furthermore, the amendments to the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. 
Response to Arguments
The Applicant's arguments filed in the After Final Amendment filed 08 June 2022 have been fully considered. 
The Examiner agrees with the Applicant's arguments (Pages 6-7 of After Final Amendment) that the proposed amendments to Claim 15 would overcome the previous 35 USC 103(a) rejections as currently applied in the Final Rejection Office Action mailed 11 April 2022, particularly with respect to the previously cited Hargrove and Donders et al. references.
However, the proposed amendments filed in the After Final Amendment on 08 June 2022, filed as part of the AFCP 2.0 program, substantially alter the scope of independent Claim 15 with the addition of the limitation, “positioning a contact surface of a device in contact with an outer skin surface of an anterior portion of a neck of a patient”. The amendments would require additional search and consideration outside of the time allotted for the AFCP 2.0 program, particularly in view of the additional cited prior art described below. Further, the amendments to the claims are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Additional prior art to be made of record are applicable to the claims as amended:
Lesser et al. (US Publication No. 2008/0208266) discloses a method of treating symptoms of a condition (Abstract) comprising positioning a contact surface of a device (36, 40, 42, Fig. 2, see below) in contact with an outer skin surface of an anterior portion of a neck of a patient (2, Fig. 2; Paragraph 0034, 0036, 0046-0048), and applying, via the device (36, 40, 42, Fig. 2, see below), when the contact surface is in contact with the outer skin surface of the patient (2, Fig. 2), an electrical impulse transcutaneously from the device through the outer skin surface of the patient to a vagus nerve (4, Fig. 2) in the patient (Abstract, Paragraph 0034, 036, 0046-0048). 

    PNG
    media_image1.png
    514
    597
    media_image1.png
    Greyscale


Hill et al. (US Publication No. 2002/0032468) discloses a method of providing stimulation to a vagus nerve (Paragraph 0037-0040, 0040, 0047-0048) comprising positioning a contact surface of a device in contact with an outer skin surface of an anterior portion of a neck (101, 116, 305, Fig. 3) of a patient and applying an electrical impulse to the vagus nerve (Paragraph 0058-0059, 0037-0040, 0040, 0047-0048). 
Boveja (US Patent No. 6,615,081) discloses a method of treating symptoms of a condition (Abstract, Col. 5, Lines 35-67, Col. 7, Line 60 – Col. 8, Line 55) comprising positioning a contact surface of a device (46, Fig. 11A, see below) in contact with an outer skin surface of an anterior portion of a neck of a patient (60, Fig. 11A), and applying, via the device, when the contact surface is in contact with the outer skin surface of the patient (60, Fig. 11A), an electrical impulse transcutaneously from the device (Col. 5, Lines 35-67, Col. 7, Line 60 – Col. 8, Line 55, Claim 1) through the outer skin surface of the patient to a vagus nerve (54, Fig. 11A) in the patient. 



    PNG
    media_image2.png
    688
    503
    media_image2.png
    Greyscale



Therefore the amendments to the claims will not be entered by the Examiner. Claims 15-26 remain rejected as described in detail in the previous Final Rejection Office Action mailed 11 April 2022. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792